Citation Nr: 0119990	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  96-42 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD prior to October 27, 2000 and rated as 50 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from June 1964 to June 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The September 1996 rating decision granted service connection 
for post-traumatic stress disorder (PTSD), and assigned a 30 
percent rating evaluation for this disability.  The record 
discloses that the appellant perfected an appeal of this 
original rating determination.  

By rating action dated in December 2000, the RO granted an 
increased rating from 30 percent to 50 percent for the 
service-connected disability.  In correspondence, dated in 
February 2001, the appellant indicated his continued 
disagreement with the rating decision in this matter.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's PTSD prior to November 7, 1996 was 
productive of no more than considerable social and industrial 
impairment.

3.  The appellant's PTSD effective on November 7, 1996 is 
manifested by depressed mood, anxiety, chronic nightmares, 
chronic sleep disturbance, intrusive thoughts and 
recollections, impaired short-term memory and concentration, 
flashbacks, and difficulty in establishing and maintaining 
effective work and social relationships. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD prior to November 7, 1996 have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996).

2.  The criteria for a rating of 50 percent for PTSD 
effective on November 7, 1996 have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

3.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well-grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

The Veterans Claims Assistance Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Following a careful review of the record, the Board 
concludes that VA has satisfied its duties pursuant to the 
Veterans Claims Assistance Act.

In this regard, the Board notes that VA has a duty to notify 
the appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, and 5103).  The appellant was 
notified in the September 1996 rating decision that the 
evidence reviewed in conjunction with his original claim did 
not warrant a rating evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  That rating decision, 
Statement Of The Case (SOC), and Supplemental Statements Of 
The Case (SSOC) each informed the appellant of the rating 
criteria for mental disabilities, both old and revised and 
that the evidence did not demonstrate manifestations of the 
service-connected disability that warranted a higher rating 
evaluation.  More recently, in the rating decision and SSOC 
dated in December 2000, the RO granted an increased rating 
for the service-connected disability.  In the context of this 
rating action, the appellant was advised that the severity of 
his symptomatology did not warrant a higher rating 
evaluation.  The Board concludes that the discussions of the 
reasons and bases for the denial of higher rating evaluation 
for the service-connected PTSD as noted in the rating 
decision, SOC, and SSOCs informed the appellant of the 
information and evidence necessary to substantiate his claim 
for benefits and, thus, complied with VA's notification 
requirements.

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the appellant's claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In connection with this matter, the service 
medical records, private medical records, and VA medical 
examination reports have been reviewed.  The Board further 
notes that this matter was remanded in February 1999 and 
January 2000 to permit further evidentiary development of the 
record.  The Board notes that the appellant did not respond 
to the request made in conjunction with the February 1999 
remand for additional information or medical evidence in 
support of his claim.  The Board notes that the appellant has 
not identified any other potential sources of information 
pertinent to his claim for consideration in this matter.  
Therefore, the Board concludes that VA has fulfilled its duty 
to assist the appellant in that there is sufficient evidence 
of record upon which the appellant's appeal may now be 
properly adjudicated. 

Increased Evaluation 

During the pendency of this appeal, in December 2000, the RO 
granted a 50 percent disability rating, effective from 
October 27, 2000.  Based on the fact that the 50 percent 
disability rating was engendered by the original claim filed 
in March 1996, the Board must review all of the evidence 
considered in the initial rating following the award of 
service connection in the September 1996 rating decision.  
Accordingly, the Board will consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).  Separate diagnostic codes identify 
the various disabilities.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 4.1, 4.10 (2000).  Therefore, 
when there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

PTSD is rated under the portion of VA's Schedule for Rating 
Disabilities that pertains to mental disabilities.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132 
(1996).  Effective November 7, 1996, the rating schedule for 
mental disorders was amended and redesignated as 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  See 61 Fed. Reg. 52,700 
(October 8, 1996).  Where the law or regulations change after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been conducted, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Under the old rating criteria for PTSD, Diagnostic Code 9411, 
in effect prior to November 7, 1996, a 10 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.  A 30 percent evaluation is warranted, when there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and when the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community. Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996). 

In a precedent opinion the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree." It represents a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large." VA O.G.C. Prec. 9-
93 (Nov. 9, 1993).

Under the new rating criteria for PTSD, Diagnostic Code 9411, 
effective November 7, 1996, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411, effective November 7, 
1996.

A Global Assessment of Functioning Scale (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet.App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

Background

The appellant's original application for service connection 
for PTSD was received in March 1996.  At that time he 
reported occupational experience as a welder and 12 years of 
education.  He stated that he last worked in October 1991.

The available service medical records reflect no finding 
diagnostic of PTSD.  From 1992 to 1997 the appellant received 
intermittent treatment at VA and private facilities for 
psychiatric complaints variously diagnosed to include 
dysthymic disorder with anxiety major depression and an 
anxiety disorder.  The appellant underwent private 
psychiatric evaluation in April 1993 in conjunction with his 
claim for state disability benefits.  The medical report 
referenced a diagnostic impression of major 
depression/recurrent anxiety disorder, not otherwise 
specified, and possible panic disorder (Axis I).  The 
physician assessed the appellant with a GAF score of 40, and 
indicated that the highest score previously evaluated was 60.  
A February 1996 private medical report indicates that the 
appellant was totally disabled due to his psychiatric 
disorders.

The record discloses the appellant was granted Social 
Security disability benefits in a June 1993 decision based 
upon a primary diagnosis of affective related disorder, and 
secondary diagnosis of anxiety related disorder.  The onset 
of the appellant's disabling conditions was noted as October 
1991. 

In June 1996, the appellant underwent VA psychiatric 
examination.  The medical examination report indicated that 
the appellant reported a long history of depression and 
anxiety.  The examiner noted that the appellant had received 
treatment through 1992 for a diagnosed condition of 
generalized anxiety disorder, which the examiner indicated 
was indistinguishable from PTSD, for diagnostic purposes in 
this case, because sufficient stressors were identified.  

He complained of intrusive thoughts related to his military 
experiences one or two times weekly, and nightmares of 
similar frequency.  The appellant reported that he slept 
approximately five hours at night.  He indicated he 
experienced a short attention span, and fidgets frequently.  
It was the appellant's belief that he was unable to work in a 
salaried position due to these symptoms.  The appellant 
indicated that he usually kept himself busy so that he would 
not ruminate or experience anxiety.  He indicated that he had 
been married twice.  The examiner noted that the appellant 
was sufficiently conversant for purposes of the interview.  

On mental status examination, the appellant was evaluated as 
lucid, cogent, and goal-directed in his thinking.  The 
appellant's thinking was evaluated as coherent, with an 
excellent memory for remote and recent events, and immediate 
recall.  The appellant's thought content was noted to be with 
topics which were of general interest, or specific to his 
life situation.  The appellant was noted to be only mildly 
depressed at the time of the examination.  The examiner found 
no evidence of suicidal ideation, or auditory or visual 
hallucination.  The appellant demonstrated excellent judgment 
and insight.  The examiner commented that the appellant was 
unable to compete for gainful employment in a salaried 
position.  He was receiving disability pension.  The 
diagnosis was PTSD, mild, chronic, delayed.  A GAF score 
range of 51 to 60 was indicated, with the score of 55 noted 
to be the highest score assessed in the preceding year.

Entitlement to service connection for PTSD was granted by a 
rating decision in September 1996, and a 30 percent 
evaluation was assigned.  

A private medical statement, dated in May 1997, indicated the 
appellant was being followed for treatment of major 
depression anxiety disorder, and PTSD.  It was noted that the 
appellant continued to experience severe, vivid nightmares 
relative his Vietnam experiences virtually every night.  The 
examiner indicated that despite being maintained on 
medication, the appellant's nightmares persisted and his PTSD 
symptomatology was not controlled.

A VA psychiatric examination was conducted in October 1998.  
At that time he stated that he was unemployed due to the 
PTSD.  The appellant complained of frequent intrusive 
thoughts and recollections regarding his military 
experiences.  He also reported he experienced frequent 
nightmares.  The appellant reported additional symptoms, to 
include avoidance behaviors, flashbacks, depression, feelings 
of alienation, inability to concentrate, sleep disturbances, 
hypervigilent behaviors, and startled response.  

On mental status examination, the examiner observed that the 
appellant appeared to maintain minimal personal hygiene and 
performed other basic activities of daily living.  The 
appellant was fully oriented.  His speech was slow.  He 
exhibited a depressed mood.  The appellant's thought 
processes and content were evaluated as within normal limits.  
The examiner noted that examination showed evidence of 
impaired memory, concentration, and judgment.  The examiner 
found no evidence of delusions or hallucinations.  The 
appellant denied homicidal thoughts and ideation.  The 
examiner noted that the appellant experienced chronic sleep 
impairment.  It was the examiner's assessment that the 
appellant continued to experience all the major symptoms 
associated with PTSD, and that these symptoms appeared to be 
frequent and moderate in nature, with no real periods of 
remission during the past 12 month period.  The diagnostic 
impression was PTSD, chronic, moderate.  A GAF score of 60 
was indicated, and noted to reflect moderate social and 
occupational impairment due to the service-connected PTSD.

The appellant underwent a VA examination on October 27, 2000.  
At that time the appellant reported subjective complaints of 
intrusive thoughts and recollections about his experiences in 
Vietnam.  He reported he experienced frequent nightmares and 
flashbacks, exaggerated startle response, sleep disturbance, 
and difficulty with concentration.  He avoided people.  The 
appellant indicated that he had a tendency to isolate himself 
from others.  He reported avoidance behaviors, feelings of 
alienation, feelings of depression and a loss of pleasurable 
activities, hypervigilent behaviors, feelings of survivor 
guilt, and an inability to get emotionally close to others.  
It was noted that the appellant remained unemployed since the 
time of his last VA examination in October 1998.  It was the 
appellant's belief that his unemployment was attributable to 
his PTSD symptomatology.  

The examiner observed that the appellant was able to maintain 
minimal personal hygiene and perform other basic activities 
of daily living.  On mental status examination, the appellant 
was fully oriented, and demonstrated thought processes and 
content within normal limits.  His mood was moderately 
depressed.  The appellant's speech was slow.  While long term 
memory was evaluated as intact, the examiner noted that short 
term memory and concentration appeared to be impaired.  The 
appellant's judgment was intact.  The appellant denied 
delusions, hallucinations, and homicidal and suicidal 
ideation.  The examiner noted that the appellant's reported 
sleep impairment appeared to be chronic in nature.  It was 
noted that clinical interview revealed the appellant 
continued to experience all the major symptoms of PTSD.  
Regarding these symptoms, the examiner noted that the 
appellant's symptomatology appeared to be frequent and 
moderate in nature with no real periods of remission during 
the past 12 month period.  The diagnostic impression was 
PTSD, chronic, moderate.  A GAF score of 51 was indicated.  

In his assessment, the examiner indicated that findings noted 
on examination were indicative of moderate social and 
occupational impairment due to PTSD.  It was noted that the 
appellant experienced difficulty establishing and maintaining 
effective social and occupational relationships due to his 
PTSD condition.  The examiner further noted that the 
appellant remained in the moderate impairment level.  A 
comparative review of the GAF score evaluated in conjunction 
with this examination to that evaluated on previous (October 
1998) VA examination was noted by the examiner to be 
indicative of a decline within the moderate range of 
impairment since the time of the previous examination.

In a December 2000 rating action, the disability evaluation 
for the appellant's service-connected PTSD was increased to 
50 percent effective from October 27, 2000. 

Analysis

To summarize, the veteran's statements describing the 
symptoms of his PTSD are considered to be competent evidence.  
However, these statements must be considered in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.

In this regard the records show that the appellant was 
awarded SSA benefits due to his psychiatric illness in 1993.  
However, at the time of the June 1996 VA examination, the 
examiner classified the appellant's PTSD as mild.  Under the 
criteria in effect prior to November 7, 1996, mild impairment 
warranted a 10 percent rating.  The Board notes that the 
examiner assigned a GAF ranging from 51 to 60.  As previously 
set forth, a GAF ranging from 51 to 60 is defined as moderate 
symptoms.  As such, the RO assigned a 30 percent rating 
indicative of considerable social and industrial impairment.  
However, in view of the examiner's assessment of mild 
impairment, the Board finds no basis as to permit a rating in 
excess of 30 percent.  

The revised rating criteria became effective on November 7, 
1996.  In this regard, the October 1998 VA evaluation showed 
that the veteran was depressed, with impaired memory, 
concentration, and judgment.  Also, his speech was reported 
as slow.  The examiner classified the PTSD as resulting in 
moderate impairment and assigned a GAF of 60.  After 
reviewing the evidence the Board finds that the degree of 
disability resulting from the PTSD more nearly approximates 
the criteria for a 50 percent rating under the new rating 
criteria.  38 C.F.R. § 4.7.  Furthermore, after reviewing the 
findings of the June 1996 VA examination and the private 
medical records, the Board is satisfied that the criteria for 
the 50 percent rating was satisfied on November 7, 1996, the 
effective date of the revision.

However, this same evidence does not reflect that a rating in 
excess of 50 percent is warranted.  The most recent VA 
psychiatric examination showed the presence of depression, 
intrusive thoughts and nightmares of Vietnam, anxiety, 
flashbacks, and difficulty sleeping.  However, while the 
appellant did experience impairment with short-term memory 
and concentration, he has been described as alert, oriented 
and cooperative, with intact long term memory and judgment.  
There was no evidence, of impaired thought processes, 
delusion, hallucination, or homicidal or suicidal ideation.  
Although his speech was described as slow, there was no 
indication that the speech was intermittently illogical, 
obscure, or irrelevant.  

Additionally, the current findings do not show the presence 
of severe social and industrial impairment.  The three recent 
VA examinations indicated that the degree of impairment was 
no more than moderate.  In reaching the above decision, the 
Board has given due consideration to the potential 
application of the various provisions of 38 C.F.R. § Parts 3 
and 4, whether or not they were raised by the appellant, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly the Board finds the a 10 percent rating is 
warranted for the PTSD prior to November 7, 1996 and a 50 
percent rating is warranted thereafter.  Fenderson v. West, 
12 Vet. App. 119 (1999)


ORDER

Entitlement to a rating in excess of 30 percent for PTSD 
prior to November 7, 1996 is denied.

Entitlement to a rating of 50 percent for PTSD effective on 
November 7, 1996 is granted subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an increased evaluation in excess of 50 
percent for PTSD is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

